PER CURIAM
11 Writ Granted. The ruling of the district court suppressing statements made by the defendant and seized evidence is reversed. The district court erred in ruling that, during the routine vehicular investí-*874gatory stop, the defendant was under custodial interrogation. Further, the district court erred in ruling that the search of the vehicle—that the defendant consented to— was a violation of the defendant’s Fourth Amendment rights. The matter is remanded to the district court for further proceedings consistent with this order.
JOHNSON, C.J. deny.
GENOVESE, J., would deny.